Citation Nr: 0612748	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neck pain.  

2.  Entitlement to an initial compensable rating for 
hypertension.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative joint disease (DJD) of the 
lumbar spine, post trauma.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969 and from December 1973 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of hypertension, DJD of the lumbar spine, and TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's neck pain was not caused by his active military 
service from March 1966 to February 1969 and from December 
1973 to January 1991.


CONCLUSION OF LAW

Service connection for neck pain is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  At a July 2002 VA spine examination, the 
veteran was shown to have limitation of motion of the 
cervical spine.  The examiner diagnosed him with neck pain, 
likely as not secondary to early osteoarthritis or DJD.  
Thus, there is competent evidence that the veteran has a 
current disability from neck pain.  

The veteran's service medical records (SMRs) indicate that he 
was seen for back pain inferior to the scapula in December 
1981.  There is no other record of treatment for or diagnosis 
of a neck disability.  Additionally, the veteran's separation 
exam makes no note of any neck disorder, and the veteran does 
not mention neck pain on his report of medical history upon 
separation.  As a whole, the Board finds these medical 
records provide evidence against this claim. 

The Board must note the lapse of years between the veteran's 
separation from service and the first notice of the claimed 
disorder within the medical record.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

There is no other medical evidence of record that links the 
veteran's neck pain to his service in the military.  The 
Board finds that the post-service records provide evidence 
against this claim because they do not indicate a nexus 
between service and the veteran's current disability from 
neck pain.  

Overall, the SMRs, post-service medical records, and the VA 
examinations provide highly probative evidence against this 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for neck pain.  
38 U.S.C.A. § 5107(b).  The service connection claim is 
denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January and December 2002, as well as information 
provided in the August 2003 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
January 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the January 
and December 2002 VCAA notices and the August 2003 SOC 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for neck pain is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that there is not any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim and provides evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

ORDER

Service connection for neck pain is denied.  


REMAND

The veteran is service connected for coronary artery disease, 
evaluated as 60 % disabling; DJD of the lumbar spine, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and hypertension and hearing loss, 
assigned noncompensable ratings.  The veteran has a combined 
rating of 70 percent.  Thus, the Board notes that the veteran 
currently meets the threshold criteria for entitlement to 
TDIU under 38 C.F.R. § 4.16.  

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)) the 
Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work base on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).  

The record reflects that the veteran is currently not 
working; however, it is not clear whether this unemployment 
is solely the result of his service-connected disabilities.  
Therefore, an opinion should be obtained as to whether the 
veteran is unemployable as a result of his service-connected 
disabilities.  

Additionally, the Board finds that a remand is in order to 
obtain an opinion to assess the current severity of the 
veteran's service-connected abilities.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  In this case, the 
veteran last underwent a VA examination for his DJD in July 
2002, and he last underwent a VA examination for his heart in 
May 2002, nearly four years ago.  The Board therefore 
concludes that a remand is required so that the veteran may 
be afforded a current VA examination for his service-
connected disabilities.  

Lastly, During the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The Board 
has construed this decision to also affect claims for 
increased ratings.  In the present appeal, the veteran was 
not provided with notice regarding how a disability rating 
and an effective date would be assigned should the claim be 
granted.  As these questions are involved in the present 
appeal, the veteran should be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date. 
  
Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected and nonservice-connected 
disabilities, including the following: (1) 
coronary artery disease, (2) DJD of the 
lumbar spine status post trauma, (3) 
tinnitus, (4) hypertension, (5) hearing 
loss, and (6) any additional nonservice-
connected disability or disabilities cited 
by the veteran or found by the examiner.  

The purposes of the examination are to 
determine whether the service-connected 
disabilities, standing alone, have caused 
the veteran's unemployabiltiy and to 
determine whether the veteran meets the 
criteria for a higher rating for 
hypertension and DJD of the lumbar spine.  
The claims folder or the pertinent records 
contained therein, and a copy of the 
Board's REMAND of this case, must be 
reviewed by the examiner in conjunction 
with his or her examination of the 
veteran.  

All necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings, and comment on the function 
limitation, if any, caused by each of the 
veteran's disabilities listed above.  

The examination must include range of 
motion findings for the thoracolumbar 
spine, and any other test deemed necessary 
by the examiner.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with the 
service-connected lumbosacral strain with 
osteoarthritis due to more or less movement 
than normal, weakened movement, swelling, 
and deformity or atrophy of disuse.  If 
there is no evidence of any of the above 
factors on examination, the examiner should 
so state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
functional loss or limitation of motion 
during such flare-ups.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


